Citation Nr: 0617365	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  97-04 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for a liver disorder, 
manifested by fatty infiltration of the liver.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1973 to 
July 1995. He is a veteran of the Persian Gulf War.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island that denied service connection for a 
liver disorder, diagnosed as fatty infiltration of the liver.  

The veteran testified at a hearing before the RO in December 
2003.  He initially requested a hearing before the Board, but 
subsequently withdrew that request in writing.  

The veteran appealed the Board's March 2004 decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In an 
Order dated October 2005, the Court set aside the Board's 
decision and remanded the matter for readjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
veteran, if further action is required.


REMAND

The Board finds that additional development is warranted with 
respect to the Court's remand Order for readjudication.

In its Order, the Court noted there was no dispute that the 
veteran was diagnosed with fatty infiltration of the liver 
while in service in March 1992 and that that condition was 
noted when he was examined for discharge in June 1995.  While 
the Board determined that fatty infiltration of the liver 
resembled a laboratory finding rather than a disability, and 
concluded no chronic liver disorder was present.  In its 
decision the Court said the Board failed to consider other 
regulatory issues.  These other regulatory issues include: 
whether the veteran's disorder constituted a disease of the 
liver, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7345 
(2005); or whether the veteran's disorder constituted 
residuals of an injury to the liver as a result of chronic 
liver disease without cirrhosis, pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (2005); whether service 
connection with a 0 percent disability rating was proper 
based on the fact the veteran's disorder was nonsymptomatic; 
or whether service connection was proper based on the liver 
disorder being chronic, pursuant to 38 C.F.R. § 3.303(b) 
(2005).  

In addition, while this case has been undergoing development, 
further notice and development guidance has been provided by 
the Court.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  As such, additional notice will be undertaken 
pursuant to this decision.

Thus this case is REMANDED for the following actions:

1.  The RO should send an appropriate 
letter to the veteran to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005)), its implementing regulations, and 
the Court's recent decisions.  In 
particular, the veteran should be 
requested to provide the names and 
addresses of all VA and non-VA medical 
providers who have treated him for any 
liver disorder since his personal hearing 
at the RO in December 2003.  The RO should 
then request all pertinent medical records 
from those medical providers.  Medical 
records as opposed to written statements 
should be requested.

2.  Thereafter, the veteran should be 
afforded an appropriate VA examination to 
determine the etiology and severity of any 
liver disorder found to be present.  All 
indicated testing should be conducted and 
all clinical manifestations should be 
reported in detail.  A rationale should be 
provided for all opinions expressed.  The 
veteran's claims file must be made 
available to the examiner in conjunction 
with the examination, and the examination 
report should indicate whether the 
veteran's medical records were reviewed.  
Based on the examination and a review of 
the record the examiner should respond to 
the following: 

(A)  Is there continuing evidence of fatty 
infiltration of the liver?  If so, is it a 
manifestation of a chronic or continuing 
disorder or disease of the liver?  Is 
there otherwise evidence of a chronic or 
continuing liver disorder?  Is there any 
disability caused by fatty infiltration of 
the liver, or does it more nearly 
approximate a laboratory finding?

(B) The medical specialist is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., to at least 
a 50-50 degree of probability) that any 
currently diagnosed liver disorder was 
caused by military service, or whether 
such an etiology or relationship is less 
than unlikely (i.e., less than a 50-50 
probability).  

NOTE:  The term "at least as 
likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.

3.  Thereafter, the RO should readjudicate 
the veteran's claim for service connection 
for a liver disorder, manifested by fatty 
infiltration of the liver.  Consideration 
should include whether service connection 
with a 0 percent disability rating is 
proper if the veteran has a disability 
that is nonsymptomatic.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
December 2003 SSOC.  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



